Exhibit 10.101

AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 dated as of September 30, 2005 to the Amended and Restated
Credit Agreement dated as of September 29, 2004 (as amended and restated, the
“Credit Agreement”) among RailAmerica, Inc., a Delaware corporation
(“Holdings”), Palm Beach Rail Holding, Inc., a Delaware corporation
(“Intermediate Holdings”), RailAmerica Transportation Corp., a Delaware
corporation (the “Company”), RailAmerica Canada Corp., RaiLink Canada Ltd., the
Lenders referred to therein (the “Lenders”), UBS AG, Stamford Branch, as
Administrative Agent (the “Administrative Agent”) and The Bank of Nova Scotia,
as Collateral Agent for the Lenders (the “Collateral Agent”).

RECITALS:

The Company has advised the Lenders that it wishes to undertake the Alcoa
Railroad Acquisition referred to below. To permit it to consummate the Alcoa
Railroad Acquisition, the Company (i) wishes to borrow Alcoa Additional Term
Loans (as defined in the Credit Agreement) in the principal amount of
$75,000,000, the proceeds of which will be applied to fund the Alcoa Railroad
Acquisition and pay fees and expenses in connection therewith, and which Alcoa
Additional Term Loans will become a U.S. Term Loan (as defined in the Credit
Agreement) in a single tranche with existing U.S. Term Loans and (ii) has
requested the Lenders to effect certain other amendments to the Credit
Agreement. The Lenders party hereto are willing to agree to such amendments on
and subject to the terms and conditions set forth herein.

The parties hereto therefore agree as follows:

SECTION 1 . Definitions. Unless otherwise specifically defined in the recitals
above, each term used herein which is defined in the Credit Agreement shall have
the meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, on and after the effectiveness of this
Amendment, refer to the Credit Agreement as amended hereby.

SECTION 2 . Amendment to Definitions.

(a) The definitions of the following terms set forth in Section 1.1 of the
Credit Agreement are hereby amended to read in full as follows:

“Commitment” means, as the context may require, (i) a Lender’s Term Loan
Commitment, Revolving Loan Commitment, Letter of Credit Commitment or the Alcoa
Additional Term Loan Commitment or (ii) the Swing Line Lender’s Swing Line Loan
Commitment.

“Commitment Amount” means, as the context may require, the U.S. Term Loan
Commitment Amount, the U.S. Revolving Loan Commitment Amount, the Canadian Term
Loan Commitment Amount, the Canadian Revolving Loan Commitment Amount, the
Letter of Credit Commitment Amount, the Swing Line Loan Commitment Amount or the
Alcoa Additional Term Loan Commitment Amount.

“Term Loan Commitment” means, relative to any Lender, such Lender’s obligation
(if any) to make Term Loans pursuant to Section 2.1.3(a); provided that each
Lender with a Term Loan Percentage shall be obligated to make Term Loans (other
than Alcoa Additional Term Loans or any Other Additional Term Loans) up to a
percentage of the U.S. Term Loan Commitment Amount and the Canadian Term Loan
Commitment Amount which, in each case, is equal to such Lender’s percentage of
the aggregate Term Loans (other than the Alcoa Additional Term Loans and any
Other Additional Term Loans).

“type” means (i) relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan, (ii) in the case of Term
Loans, made or being maintained as U.S. Term Loans (including Alcoa Additional
Term Loans), Canadian Term Loans or Other Additional Term Loans (if any) and
(iii) in the case of Revolving Loans, made or being maintained as U.S. Revolving
Loans or Canadian Revolving Loans.

“U.S. Term Loans” has the meaning set forth in Section 2.1.3(a).

(b) New Definitions. Section 1.1 of the Credit Agreement is hereby amended by
adding, in appropriate alphabetical order, the following definitions:

“Alcoa Additional Term Loan Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make an Alcoa Additional Term Loan pursuant to
Section 2.1.3(c)

“Alcoa Additional Term Loan Commitment Amount” means $75,000,000.

“Alcoa Additional Term Loans” is defined in Section 2.1.3(c).

“Alcoa Railroad Acquisition” means the acquisition by the Company and/or one or
more of its Subsidiaries of the Alcoa Railroads pursuant to the Alcoa Railroad
Acquisition Agreement.

“Alcoa Railroad Acquisition Agreement” means the Stock Purchase Agreement made
and entered into as of September 30, 2005 by and among Alcoa Inc., a
Pennsylvania corporation, certain other shareholders referred to therein and the
Company, as “Purchaser”, as in effect on the date hereof.

“Alcoa Railroads” means the “Railroads” as defined in the Alcoa Railroad
Acquisition Agreement.

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
September 30, 2005.

“Amendment No. 1 Effective Date” means September 30, 2005.

“Other Additional Term Loans” is defined in clause (a) of Section 7.2.2.

SECTION 3 . Certain Amendments Relating to Alcoa Additional Term Loans.

(a) References to “U.S. Term Loans”. Section 2.1.3 of the Credit Agreement is
amended by adding, immediately after the words “shall refer to such U.S. Term
Loans and Canadian Term Loans made on the Amendment Effective Date” in clause
(a) thereof, the following parenthetical phrase:

(and, in the case of U.S. Term Loans, additional U.S. Term Loans made as Alcoa
Additional Term Loans on the Amendment No. 1 Effective Date)

(b) Commitment to Make Additional Term Loans. Section 2.1.3 of the Credit
Agreement is amended by relettering clause (c) thereof as clause (d), and
relettering clause (d) thereof as clause (e) and inserting the following as a
new clause (c) thereof:

(c) In a single Borrowing occurring on the Amendment No. 1 Effective Date, each
Lender that has an Alcoa Additional Term Loan Commitment agrees that it will
make a loan to the Company (relative to such Lender, its “Alcoa Additional Term
Loan”; and together with the Amendment Effective Date U.S. Term Loans (in a
single tranche), the “U.S. Term Loans”) in a principal amount equal to the
amount set forth opposite each such Lender’s name on Schedule II-B hereto.

(c) Interest Period Adjustments. Section 2.1.3 of the Credit Agreement is
amended by inserting at the end thereof a new clause (f) to read in full as
follows:

(f) Notwithstanding anything to the contrary in the definition of Interest
Period or elsewhere herein, all Interest Periods for U.S. Term Loans in
existence immediately before the Amendment No. 1 Effective Date shall end on
(but exclude) the Amendment No. 1 Effective Date and a new Interest Period for
U.S. Term Loans (including U.S. Term Loans made as Alcoa Additional Term Loans
on the Amendment No. 1 Effective Date) shall begin on (and include) the
Amendment No. 1 Effective Date. In the event any Lender shall incur any loss or
expense resulting from such Interest Period termination, such Lender shall be
reimbursed in accordance with the terms of Section 4.4 herein.

(c) Repayments and Prepayments. Section 3.1.1 of the Credit Agreement is amended
by (i) replacing the percentage in the “Term Loan Stated Maturity Date” row and
“U.S. Term Loans” column of the table in clause (c) thereof with the phrase
“aggregate outstanding principal amount” and (ii) inserting, immediately after
the words “the aggregate principal amount of U.S. Term Loans or Canadian Term
Loans (as applicable) immediately after the Borrowing to occur on the Amendment
Effective Date” in clause (c) thereof, the following parenthetical phrase:

(or, in the case of any such payment of U.S. Term Loans after the end of 2005,
the aggregate principal amount of U.S. Term Loans, including Alcoa Additional
Term Loans, immediately after giving effect to the making of Alcoa Additional
Term Loans on the Amendment No. 1 Effective Date)

SECTION 4 . Certain Conforming Changes To Accommodate Additional Term Loans.

(a) Section 2.1.4 of the Credit Agreement is amended by: (i) inserting
immediately after the phrase “all Term Loans” in clause (c) thereof the phrase
“(other than Additional Term Loans)”; (ii) replacing the period at the end of
clause (d)(ii) thereof with the expression “; and” and (iii) inserting at the
end thereof a new clause (e) to read in full as follows:

(e) the Alcoa Additional Term Loans

(i) of all Lenders made on the Amendment No. 1 Effective Date would exceed the
Alcoa Additional Term Loan Commitment Amount; or

(ii) of any such Lender with an Alcoa Additional Term Loan Commitment made on
the Amendment No. 1 Effective Date would exceed the amount set forth opposite
each such Lender’s name on Schedule II-B hereto.

(b) Section 2.3.1 of the Credit Agreement is amended by inserting immediately
after the parenthetical “(other than any Additional Term Loans)” the expression
“, or the Amendment No. 1 Effective Date in the case of Alcoa Additional Term
Loans”.

(c) Section 2.7 of the Credit Agreement is hereby amended by inserting
immediately after the phrase “a U.S. Term Note” in clause (c) thereof the
expression “,an amended U.S. Term Note reflecting such Lender’s Alcoa Additional
Term Loan Commitment, if any,”.

(d) Schedules. Schedule II of the Credit Agreement is hereby amended by adding
immediately to the right of the column entitled “Term Loan Commitment” the
column contained hereto in the form of Schedule II-B to Amendment No. 1.

SECTION 5 . Amendments to Covenants.

(a) Confirmation of Existing Mortgages and Execution of New Mortgages. The
heading for Section 7.1.8 of the Credit Agreement is modified to read
“Modification of Mortgages; Execution of Certain Additional Mortgages”, and new
text is added to the end of the existing text of Section 7.1.8 to read in full
as follows:

Within 90 days after the Amendment No. 1 Effective Date, the Company will
deliver to the Administrative Agent, with respect to each of the Mortgages in
effect immediately prior to the Amendment No. 1 Effective Date, either
(i) confirmation from counsel (in the form of an opinion of counsel or
otherwise) reasonably satisfactory to the Administrative Agent that no amendment
or supplement to such Mortgage is necessary to ensure its continued
enforceability and the continued creation and perfection of the security
interest created thereby in support of the Obligations to the same extent as
before giving effect to Amendment No. 1 or (ii) counterparts of a modification
to each Mortgage duly executed by the applicable Borrower and/or the applicable
Subsidiary Guarantor, together with evidence of (x) the completion of all
recordings and filings as may be necessary or desirable to confirm and extend
the lien of such Mortgage (or other arrangements reasonably satisfactory to the
Administrative Agent) and (y) payment of mortgage recording or similar taxes and
charges, and an opinion of local counsel in form and substance reasonably
satisfactory to the Administrative Agent, including as to the enforceability of
such Mortgage, as amended. Within 30 days after the Amendment No. 1 Effective
Date, the Company will deliver to the Administrative Agent a duly executed
Mortgage with respect to each of the properties referred to on Schedule I to
Amendment No. 1, together with (x) UCC-1 financing statements with respect to
fixtures and personal property thereon, (y) evidence of (A) the completion of
all recordings and filings as may be necessary or desirable to confirm and
extend the lien of such Mortgage (or other arrangements reasonably satisfactory
to the Administrative Agent) and (B) payment of mortgage recording or similar
taxes and charges and (z) an opinion of counsel with respect to each such
Mortgage in form and substance reasonably satisfactory to the Administrative
Agent.

(b) Indebtedness. Clause (a) of Section 7.2.2 of the Credit Agreement is amended
to read in full as follows:

(a) Indebtedness in respect of the Obligations (including the Alcoa Additional
Term Loans) and, in addition to the Alcoa Additional Term Loans, up to
$25,000,000 aggregate principal amount of additional term loans under this
Agreement, either as additional Term Loans or another tranche of term loans
(such loans, the “Other Additional Term Loans”; and together with the Alcoa
Additional Term Loans, the “Additional Term Loans”), to the Company, provided
that (i) the Administrative Agent and the Lead Arranger consent to such
borrowing of Other Additional Term Loans, (ii) one borrowing of Other Additional
Term Loans may be made and no Default exists at the time of such borrowing,
(iii) all financial covenants in Section 7.2.4 are satisfied on a pro forma
basis on the date of such borrowing and for the then most recent determination
period after giving effect to such Other Additional Term Loans and any
acquisition funded in whole or in part by such Other Additional Term Loans,
(iv) the Other Additional Term Loans do not mature or require any amortization
payments prior to the Stated Maturity Date of the existing Term Loans (other
than de minimis amortization payments similar to those of the existing Term
Loans) and are otherwise no more than pari passu with the Term Loans with
respect to mandatory prepayments and other payment rights, (v) the Company seeks
commitments for the Other Additional Term Loans first from existing Lenders
(each of which may agree or decline to participate in its sole discretion) and,
thereafter if necessary, additional financial institutions, (vi) this Agreement
and the other Loan Documents are amended as necessary to provide fully for such
Other Additional Term Loans and the Lenders thereof by amendments satisfactory
to each Obligor, the Required Lenders and the Administrative Agent and (vii) all
conditions precedent to such borrowing (including compliance with the Senior
Leverage Ratio in Section 7.2.4(b) hereof) set forth in this Agreement as so
amended are satisfied or waived by the Lenders;

(c) Financial Covenants. Section 7.2.4 of the Credit Agreement is hereby amended
by restating clause (a) and (b) thereof in full as follows:

(a) The Company and the Restricted Subsidiaries will not permit the Leverage
Ratio as of the last day of any Fiscal Quarter to be greater than 4.75:1.0.

(b) So long as any Additional Term Loans (including without limitation the Alcoa
Additional Term Loans) are outstanding, the Company and the Restricted
Subsidiaries will not permit the Senior Leverage Ratio as of the last day of any
Fiscal Quarter occurring during any period set forth below to be greater than
the ratio set forth opposite such period:

      Period_____   Senior Leverage Ratio
7/1/05 – 6/30/06
  4.75:1.0
 
   
7/1/06 – 12/31/07
  4.50:1.0
 
   
1/1/08 – 12/31/08
  4.25:1.0
 
   
1/1/09 – thereafter
  3.75:1.0

(d) Investments. Section 7.2.5(g) of the Credit Agreement is amended to read in
full as follows:

(g) Investments by the Company or any Restricted Subsidiary by way of the
acquisition of Capital Stock constituting Permitted Acquisitions in an amount
not to exceed $80,000,000 in any one transaction, but in any event not to exceed
$300,000,000 for all such Permitted Acquisitions (excluding from such
calculation the Alcoa Railroad Acquisition) over the term of this Agreement;
provided that (i) such Investments shall result in the acquisition of a wholly
owned Subsidiary and (ii) upon making such Investments, the provisions of
Section 7.1.9 are complied with;

SECTION 6 . Conditions To Extension of Credit. Article 5 is amended by inserting
at the end thereof the following section:

Section 5.3. Extension of Credit for Alcoa Additional Term Loan. The obligations
of the Lenders to fund a Credit Extension in respect of the Alcoa Additional
Term Loans shall be subject to the satisfaction of each of the conditions
precedent set forth below:

Section 5.3.1. Notes. The Agents shall have received, for the account of each
Lender with an Alcoa Additional Term Loan Commitment that has requested an
amended U.S. Term Note in writing two Business Days prior to the Amendment No. 1
Effective Date, such Lender’s amended U.S. Term Note duly executed and delivered
by an Authorized Officer of the Company.

Section 5.3.2. Closing Fees and Expenses. The Agents shall have received for
their respective accounts, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Sections 3.3 and
11.3, to the extent then invoiced.

Section 5.3.3. Financial Information; No Material Adverse Change. (a) The Agents
shall have received, with counterparts for each Lender,

(i) a Compliance Certificate from Holdings for the period of four full Fiscal
Quarters immediately preceding the Alcoa Railroad Acquisition (prepared in good
faith and in a manner and using such methodology which is consistent with the
most recent financial statements delivered pursuant to Section 7.1.1) giving pro
forma effect to the consummation of the Alcoa Railroad Acquisition and
evidencing compliance with the covenants set forth in Section 7.2.4;

(ii) the pro forma consolidated balance sheets and statements of income and cash
flows for Holdings, as well as the pro forma levels of EBITDA and other
operating data, for the fiscal year ending December 31, 2004 and pro forma
statements of income for Holdings for each fiscal quarter of the fiscal year in
which the Amendment No. 1 Effective Date occurs and for the comparable periods
of the preceding fiscal year, after giving effect to the transactions
contemplated by Amendment No. 1, and

(iii) projected consolidated financial statements (including balance sheets and
statements of income, stockholders’ equity and cash flows) of Holdings and its
Restricted Subsidiaries for the five-year period following the first Anniversary
of the Amendment No. 1 Effective Date satisfactory in form and substance to the
Agents.

(b) Since December 31, 2004, there shall not have been any material adverse
change in the business, assets, condition (financial or otherwise), operations,
performance, properties, Projections or prospects of Holdings, Intermediate
Holdings, the Company and the Restricted Subsidiaries, taken as a whole.

(c) The Agents shall have received a certificate duly executed and delivered by
the chief financial officer of each of Holdings, Intermediate Holdings and the
Company, dated the date of the Amendment No. 1 Effective Date, in the form of
the Amendment Effective Date Certificate with such modifications thereto as the
Agents may deem appropriate to reflect the transactions contemplated on the
Amendment No. 1 Effective Date.

Section 5.3.4. Opinions of Counsel. The Agents shall have received an opinion,
dated the Amendment No. 1 Effective Date and addressed to the Agents and all of
the Lenders, from Shutts & Bowen LLP, counsel to the Obligors, in form and
substance satisfactory to the Administrative Agent.

Section 5.3.5. Collateral Documents. The Agents shall have received duly
executed counterparts of a supplement to the U.S. Guaranty and Security
Agreement pursuant to which each Alcoa Railroad becomes a Domestic Subsidiary
Guarantor party to the U.S. Guaranty and Security Agreement, together with
(a) the certificates evidencing all of the issued and outstanding shares of
Capital Stock pledged pursuant to the U.S. Guarantee and Security Agreement,
which certificates shall in each case be accompanied by undated powers of
transfer duly executed in blank and such other instruments and documents as the
Agents shall deem necessary or, in the reasonable opinion of the Agents,
desirable under applicable law to perfect the security interest of the
Collateral Agent in such shares of Capital Stock and (b) UCC-1 financing
statements in form acceptable to the Collateral Agent for filing to perfect the
security interests of the Collateral Agent therein to the extent such security
interest may be perfected by a filing of such a financing statement.

Section 5.3.6. Litigation. There shall exist no pending or threatened action,
suit, investigation, litigation or proceeding in any court or before any
arbitrator or Governmental Authority which (x) purports to affect the
consummation of the transactions contemplated by Amendment No. 1 or the legality
or validity of the Credit Agreement, any other Loan Document or any Material
Document or (y) could reasonably be expected to have a Material Adverse Effect.

Section 5.3.7. Acquisition. The Alcoa Railroad Acquisition shall be consummated
substantially simultaneously with the borrowing of Alcoa Additional Term Loans,
and on terms, and with an ownership, corporate, legal, tax, management and
capital structure, reasonably satisfactory to the Administrative Agent in all
respects.

Section 5.3.8. Approvals. All governmental, shareholder and third party consents
and approvals necessary or desirable in connection with the execution and
delivery of Amendment No. 1 and the Loan Documents to be delivered in connection
therewith by the Obligors and the performance of their obligations thereunder
and hereunder shall have been duly obtained and all applicable waiting periods
shall have expired, without any action being taken by any competent authority
that could restrain, prevent or impose any materially adverse conditions on the
execution and delivery of such documents by the Obligors and the performance of
their Obligations thereunder and hereunder, and no such law or regulation shall
be applicable which in the judgment of the Collateral or Administrative Agent
could have any such effect.

Section 5.3.9. Borrowing Request. The Administrative Agent shall have received a
Borrowing Request from the Company in respect of the Alcoa Additional Term
Loans.

SECTION 7 . Representations and Warranties. The Company represents and warrants
that (i) the representations and warranties set forth in Article 6 of the Credit
Agreement will be true and correct as of the Amendment No. 1 Effective Date and
(ii) no Default will have occurred and be continuing on such date.

SECTION 8 . Miscellaneous.

(a) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

(b) Effectiveness. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective on
the date when the following conditions are met:

(i) the Administrative Agent shall have received duly executed counterparts
hereof signed by Holdings, Intermediate Holdings, the Borrowers and the Required
Lenders and each Lender with an Alcoa Additional Term Loan Commitment (or, in
the case of any such party as to which an executed counterpart or consent shall
not have been received, the Administrative Agent shall have received
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof or consent hereto by such party);

(ii) the conditions set forth in Section 5.3 of the Credit Agreement (as amended
hereby) shall have been satisfied; and

(iii) the Alcoa Railroad Acquisition shall each close simultaneously with the
effectiveness of this Amendment.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.



      RAILAMERICA, INC.



      By: _/s/ Larry W. Bush     

Name: Larry W. Bush
Title: Vice President and Treasurer



      PALM BEACH RAIL HOLDING, INC.



      By: _/s/ Larry W. Bush     



      Name:Larry W. Bush
Title: Vice President and Treasurer



      RAILAMERICA TRANSPORTATION CORP.



      By: _/s/ Larry W. Bush     

Name: Larry W. Bush
Title: Vice President and Treasurer



      RAILAMERICA CANADA CORP.



      By: _/s/ Larry W. Bush     

Name: Larry W. Bush
Title: Vice President and Treasurer

2



      RAILINK CANADA LTD.



      By: _/s/ Larry W. Bush     

Name: Larry W. Bush
Title: Vice President and Treasurer

3



      UBS AG, STAMFORD BRANCH, as Administrative Agent



      By: /s/ Wilfred V. Saint     

Name: Wilfred V. Saint
Title: Director Banking Products Services, U.S.



      By: /s/ Joselin Fernandes     

Name: Joselin Fernandes
Title: Associate Director Banking Products Services, U.S.

4

SCHEDULE I

AMENDMENT NO. 1 EFFECTIVE DATE MORTGAGES

5

SCHEDULE II-B

ALCOA ADDITIONAL TERM LOAN COMMITMENTS

     
 
  Alco Additional
Term Loan
Commitment
 
   
UBS AG, Stamford Branch
677 Washington Blvd.
Stamford, CT 06901
 

100%
 
   

6